Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered October 23, 2014. The judgment convicted defendant, upon his plea of guilty, of rape in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of rape in the third degree (Penal Law § 130.25 [2]). Contrary to defendant’s contention, we conclude that “ ‘[t]he plea colloquy and the written waiver of the right to appeal signed [and acknowledged in court] by defendant demonstrate that [he] knowingly, intelligently and voluntarily waived the right to appeal’ ” (People v Kesick, 119 AD3d 1371, 1372 [2014]). Defendant’s valid waiver forecloses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 256 [2006]).
Present—Smith, J.P., DeJoseph, Curran and Scudder, JJ.